DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hibri et al. (WO 2016/092087).
Considering Claims 1-3:  El-Hibri et al teaches a polymer metal junction (Abstract) comprising a polymer composition in contact with a metal substrate (2:10-34); where the polymer component includes a PEEK-PEDEK copolymer (Table 1).  The polymer is made with diphenylsulfone as a solvent, and thus would comprise residual diphenyl sulfone/less than 10 weight percent (Example 7-9).
	El-Hibri et al teaches the polymer as comprising at least 50% of the PEEK units (18:8-17), which overlaps with the claimed range of 60/40 to 30/70.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been 
	El-Hibri et al is silent towards the melting point, crystallization temperature, and glass transition temperature of the polymer.  However, El-Hibri et al teaches the same polymer structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP § 2112.01.
Considering Claims 4 and 5:  El-Hibri et al teaches the preferred species for the adhesive composition as being PEEK, PEKK, and the PEEK-PEDEK copolymer discussed above (Table 1A).  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).  See MPEP §2144.06.
Considering Claims 6 and 7:  El-Hibri et al teaches that the polymer is made with diphenylsulfone as a solvent, and thus would comprise residual diphenyl sulfone/less than 10 weight percent (Example 7-9).  El-Hibri et al does not teach that the diphenyl sulfone is present in an amount of 0.5 to 5 weight percent.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have increased the amount of diphenyl sulfone in the polymer, and the motivation to do so would have been to reduce drying costs by not requiring the elimination of all the solvent.
Considering Claim 8:  El-Hibri et al is silent towards the heat of fusion of the polymer.  However, El-Hibri et al teaches the same polymer structure as the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. 
Considering Claim 9:  El-Hibri et al teaches the composition as comprising a reinforcing filler (19:15-20:27).
Considering Claim 10:  El-Hibri et al teaches the metal substrate as compsiing aluminum, copper, or steel (5:11-13).
Considering Claim 11:  El-Hibri et al teaches the metal substrate as having threading on the surface/a structured surface (5:9-11).  
Considering Claims 12 and 17:  El-Hibri et al teaches the adhesive as being coated on a wire or cable (5:5-9).
Considering Claims 13 and 18:  El-Hibri et al teaches the coated metal substrate as being an electrical wire/a part of a mobile electronic device (6:14-15).
Considering Claims 14-16:  El-Hibri et al teaches a method of making the polymer-metal junction by injection molding the composition onto the metal substrate (5:31-36).

Response to Arguments
Applicant's arguments filed August 17, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the overlapping ranges are only present in the definitions of the polymer and not the specific examples is not persuasive.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP § 2123.  A person having ordinary skill in the art would find the claimed range obvious due to the broad teaching of El-Hibri et al., even though the examples contain a higher amount of PEEK units than the instant claims.  
	B)  The applicant’s argument of unexpected results is not persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  See MPEP § 716.02(d).  The data relied upon by the applicant is directed towards a specific PEEK/PEDEK copolymer in combination with a PEEK .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767